Citation Nr: 0215321	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right hand 
disorder.

(The issues of entitlement to service connection for 
residuals of a crush injury to the left wrist and left hand 
will be the subject of a later decision.) 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran had active service from October 1979 to October 
1980, with subsequent periods of inactive duty training, 
including on March 21, 1997.

The RO received the veteran's claim for service connection 
for the above listed disabilities in February 1998.  In a 
January 1999 rating decision, the RO denied the claims.  The 
veteran disagreed with the January 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of a substantive appeal (VA Form 9) in 
October 1999.

The veteran failed to report for a Board hearing which was 
scheduled to be conducted in Washington, D.C. in June 2002.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2001).

Other issues

In his April 1999 notice of disagreement, the veteran 
asserted that his neck was injured in the same incident in 
which he claims his other injuries were incurred.  To the 
extent that the veteran wishes to pursue such a claim, that 
issue is referred back to the RO.
  
The issues  of entitlement to service connection for 
residuals of a crush injury to the left wrist and left hand 
will be the subject of Board development of the evidence, see 
38 C.F.R. § 19.9 (2002), and will be addressed in a 
subsequent Board decision


FINDINGS OF FACT

1.  The veteran does not have a diagnosed left shoulder 
disorder that can be medically related to any incident of 
service.

2.  The veteran does not have a diagnosed low back disorder 
that can be medically related to any incident of service.

3.  The veteran's diagnosed right hand disorder has not been 
medically related to any incident of service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  A low back disorder was not incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).

3.  A right hand disorder was not incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a left shoulder disorder, a low back disorder and a right 
hand disorder.  In substance, he contends that these were 
incurred in an accident while he was performing inactive duty 
training in March 1997.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters  and will then separately address 
the pertinent law and regulations and their application to 
the facts and evidence for each issue.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these three issues has proceeded in 
accordance with the provisions of the law and regulations.  
As indicated elsewhere in this decision, the matter of 
service connection for the veteran's left hand and wrist 
disability will be the subject of additional evidentiary 
development by the Board.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In March 1998, the RO sent the veteran a letter which set 
forth in detail the type of evidence needed to substantiate 
his claim, requesting specific evidence and notifying the 
veteran of evidence it had already requested.  In May 1999, 
the RO instructed the veteran as to the kind of evidence he 
would need to submit, and gave specific examples.

In August 2002, the Board sent the veteran a letter which set 
forth the details of the VCAA, including VA's duty to assist 
him in obtaining additional evidence.  The veteran was 
specifically informed that it was his responsibility to 
provide VA with names and identifying details of providers of 
medical treatment.  No reply was received from the veteran.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claims, by the January 
1999 rating decision, the May 1999 statement of the case 
(SOC), and by May 1999, October 1999, November 1999 and June 
2000 supplemental statements of the case (SSOCs).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO requested verification of service from 
the veteran and notified him that it had requested this 
information from the National Personnel Records Center (NPRC) 
and the service department in November 1998.  The veteran 
responded in December 1998 and stated that he had submitted 
all medical evidence in his possession, and that Scott AFB 
did not have copies of his records.  The veteran identified 
records from the VA Medical Center in St. Louis.  The RO 
requested these records and obtained them in March 1998.  The 
veteran requested copies of his claims file in February 1998, 
March 1999 and January 2000, and the RO provided them.  In 
May 1999 and again in October 1999, the RO notified the 
veteran that he had submitted duplicate evidence with his 
NOD, and returned the copies to him.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

In May 2002, the veteran's representative requested a 
physical examination to determine the etiology of each of the 
claimed disabilities.  As noted above, the Board has ordered 
additional development on the issues of entitlement to 
service connection for the claimed left wrist and left hand 
disorders.  The Board additionally notes that the December 
1998 VA examination addressed the other disabilities now on 
appeal and did not find any relationship to service.  Because 
the medical evidence of record does not indicate or suggest 
that a left shoulder disorder, a right hand disorder or a low 
back disorder may be associated with the veteran's military 
service, the Board does not believe that additional VA 
examination is necessary as to these issues.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); 
Counts v. Brown, 6 Vet. App. 473, 476 (1994) [the duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim].  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted evidence in March 1998 and 
has submitted statements in support of his claim, which are 
of record.  The veteran was scheduled for a Board hearing to 
be held in June 2002, but he did not appear.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   


1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right hand 
disorder.

The veteran contends that he injured his left shoulder and 
right hand when a 500 pound ice chest trapped his left hand 
against the side of a truck.  He contends that this caused 
him to fall backward and hit his low back against the truck, 
injuring it.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d) (2001); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 
3.303(a) (2001); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic.".  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West Supp. 2001).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the Court of Veterans' Appeals) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence.)  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that disorders of the left shoulder, right hand 
and low back were not incurred in service.

With respect to Hickson element (1), current disability, 
there is evidence of a current right hand disorder, diagnosed 
as median nerve entrapment in June 1998 and ulnar motor 
entrapment in September 1999, with a history of a median 
nerve release in December 1998

Concerning the claimed back disability, an x-ray report in 
March 1997 showed evidence of first degree spondylolisthesis 
L5 on S1 and an April 1997 treatment report included a 
diagnosis of muscle spasms of the low back.  However, a 
September 1997 report showed only an assessment of low back 
pain with no diagnosis.  The veteran was provided a thorough 
VA physical examination in December 1998.  The December 1998 
VA examiner did not diagnose or suggest any chronic low back 
condition.  Rather, the examiner found a history of lumbar 
strain, but a negative current examination.  

With respect to the claim left shoulder disability, there is 
no medical evidence of such.  The December 1998 VA examiner 
reported a normal left shoulder examination.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

To the extent that the veteran himself is attempting to 
establish the existence of diagnosed disabilities, it is now 
well-established that a lay person without medical training, 
such as the veteran, is not competent to opine on medical 
matters such as diagnosis, date of onset or cause of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(2) 
["competent lay evidence" means any evidence not requiring 
specialized education, training or experience].

The Board therefore believes that in the absence of currently 
identified disabilities of the low back and left shoulder, 
Hickson element (1) is not satisfied with respect to either 
claim and service connection may not be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Accordingly, the Board will continue its analysis as to all 
three issues on appeal, notwithstanding the fact that no 
current disability exists as to the low back and left 
shoulder. 

With respect to Hickson element (2), in-service disease or 
injury, there is nothing in the evidentiary record, aside 
from the veteran's own statements, to support or suggest that 
the three claimed disabilities are related to the March 1997 
accident.  Service medical records document an injury to the 
veteran's left hand and wrist, at that time.  At the time of 
the injury to the veteran's left wrist, there was no mention 
of any other injuries in the medical records.  The veteran 
complained only of left wrist and arm pain associated with 
the left hand/wrist injury.  

The Board has reviewed all of the veteran's service medical 
records, not just those relating to the March 1997 incident.  
There is no record of any other injury to the left shoulder, 
right hand or low back, and the veteran in fact contends that 
these were injured in March 1997, not in any other incident.   

In short, there is no objective evidence of the in-service 
left shoulder, right hand and low back injuries which the 
veteran alleges.  Although the Board has taken into 
consideration the veteran's statements concerning such 
injuries, it finds his statements to be self-serving, 
contradicted by the remainder of the record and therefore 
with very little probative value.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [although the Board must 
take into consideration a claimant's statements, it may 
consider whether self-interest may be a factor in making such 
statements].  

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence that would tend to establish a 
relationship between any of these claimed disorders and any 
incident of service, to include the March 1997 left hand 
injury.
After careful examination of the record, the Board concludes 
that all of the evidence which ascribes the various claimed 
injury residuals to the March 1997 accident emanates from the 
veteran himself.  

A month after the incident, in April 1997, the veteran 
complained of low back pain and attributed those complaints 
to March 1997 incident.  However, the examiner did not state 
an opinion as to the date of onset of this condition or its 
cause.  As stated above, the December 1998 VA examination was 
negative for residuals of a low back injury and did not offer 
any suggestion that the veteran's claimed back symptoms were 
related to service.  

A May 1997 progress note states a history of a crush injury 
to the left arm with resulting low back pain.  However, this 
account appears to be merely a recitation of the veteran's 
statements, and as such the Board accords it little weight of 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [a medical opinion that is based on the veteran's 
recitation of medical history, and unsupported by clinical 
findings, is not probative].

The primary evidence in support of the veteran's claim comes 
from his own contentions.  The veteran contends primarily 
that he has other injuries were incurred as a result of a 
fall which he suffered immediately after his left hand 
injury.  As noted above, he did not report these injuries at 
the time of the left hand injury.  As noted above, the 
veteran is not competent comment on medical matters such as 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In summary, the evidence does not show current disabilities 
of the left shoulder and low back to satisfy element Hickson 
(1), there is no competent evidence of incurrence of injury 
to the left shoulder, right hand and low back in service to 
satisfy element (2), and there is no competent medical nexus 
evidence which relates current complaints of left shoulder, 
low back and right hand symptoms to any incident of service 
to satisfy element (3).  

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's claimed left 
shoulder disorder, right hand disorder and low back disorder 
resulted from an incident of active service.  The veteran's 
claims of entitlement to service connection for a left 
shoulder disorder, right hand disorder and low back disorder 
are accordingly denied.







ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a right hand disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

